The appellants, sewer commissioners, upon opening the bids for sewer construction work, found the bid of the respondent to be $101,515, and the bid of the Gifford Construction Company to be $102,185, the latter being the higher by $670. The statute provides: "The commissioners may accept or reject any or all proposals, and when the contract is let it shall be let to the lowest responsible bidder." (Town Law; Cons. Laws, ch. 62, § 234.) The commissioners called for financial statements from each bidder and they were submitted. After examination of these statements, the commissioners determined that the bid of the petitioner-respondent, Tuller Construction Company, "was not a desirable bid to accept for the best interests of the sewer district because the financial statement of the petitioner did not impress the commissioners favorably," and let *Page 208 
the contract to the Gifford Construction Company. We think that the commissioners, in so finding, in effect determined that the Tuller Construction Company was not a "responsible bidder" and consequently that the Gifford Construction Company was "the lowest responsible bidder." We think that they were justified in making that determination and that they should not be directed by the court to decide otherwise and relet the contract to the Tuller Construction Company.
The order of the Appellate Division should be reversed and that of the Special Term affirmed with costs in this court and in the Appellate Division.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Ordered accordingly.